Guerry, J.
“In a. suit for damages alleged to have been sustained as a result of the defendant’s negligence, where the inference of negligence, if existing, depends entirely upon circumstantial evidence, and where there is direct testimony consistent therewith which shows that the defend*711ant was without negligence and which is not subject to discredit upon any ground, a verdict in the plaintiff’s favor is unauthorized. Applying this rule to the evidence in this case, the verdict was contrary to the evidence and to law, and the court erred in refusing the defendant’s motion for a new trial, based upon the general grounds only.” Emory University v. Bliss, 35 Ga. App. 752 (134 S. E. 637).
Decided October 7, 1933.
Rehearins denied October 28, 1933.
Colquitt, Parker, Troutman & Arkwright, Ray Williams, for plaintiff in error.
A. J. Hall, contra.

Judgment reversed.


Broyles, O. J., arid MacIntyre, J., concur.